Citation Nr: 0827100	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-08 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee 
disability. 
 
2.  Entitlement to service connection for left knee 
disability. 
 
3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATIVE

Byron Simpson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1977.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2004 
rating decision of the VA Regional Office in Nashville, 
Tennessee that denied service connection for bilateral knee 
disability and degenerative disc disease of the lumbosacral 
spine.

The veteran was afforded a personal hearing at the RO in 
September 2007 before the undersigned Veterans Law Judge 
sitting at Nashville, Tennessee.  The transcript is of 
record.

The Board notes that during his hearing, the veteran appeared 
to raise the issue of entitlement to service connection for a 
low back disorder secondary to bilateral knee disability.  
This matter is not properly before the Board for appellate 
review and it is referred to the RO for appropriate 
consideration.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The record reflects that following the most recent 
supplemental statement of the case in January 2008, numerous 
statements in support of the claim were received in July 2008 
attesting to witnessing and knowledge of the veteran's 
bilateral knee disability since discharge from active duty.  
It is shown, however, that neither the appellant nor his 
representative has waived consideration by the agency of 
original jurisdiction, and the Board cannot consider this 
evidence in the first instance. See 38 C.F.R. §§ 19.38(b) 
(3), 20.1304(c) (2008).  Therefore, due process requires that 
this case be returned to the RO for a supplemental statement 
of the case.

In statements in the record as well as during personal 
hearing in March 2008, the appellant has asserted that 
records documenting injury to his knees and back treatment 
that are pivotal to his claim are missing.  Review of the 
service medical records indicates that the veteran was 
afforded a physical examination in April 1974 for purposes of 
"lost records."  The Board points out that in cases where 
the veteran's records may be unavailable through no fault of 
his own, there is a heightened duty to assist him in the 
development of his case, including the obligation to search 
alternate record sources. See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991).  The United States Court of Appeals for Veterans 
Claims (Court) in Dixon v. Derwinski, 3 Vet. App. 261 (1992) 
held that the VA should conduct a "reasonably exhaustive 
search" to obtain service medical records, including 
inquiries directed to the named facilities, if they are still 
operational.

In this regard, it appears that it has been approximately 
four years since a request was made to the National Personnel 
Records Center for the veteran's records.  The Board is of 
the opinion that the RO should once again make a request to 
the National Personnel Records Center, as well as attempt to 
reconstruct the veteran's service medical and personnel 
records through alternative means.  This includes attempts to 
obtain any information from all available sources and records 
repositories, as well as facilities where the veteran 
obtained treatment in service.  The Board points out that in 
his claim received in May 2004, the veteran stated that he 
received right knee treatment at Camp Castle at Camp Casey, 
Korea.  In this regard, a direct request should be made to 
this facility.  Additionally, the appellant should be 
requested to provide the names and locations of all service 
department facilities where he received in-service treatment 
for knee and back conditions.



Accordingly, the case is REMANDED for the following actions:

1. The RO should review the claims 
file and ensure that the 
notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008), 38 
C.F.R 3.159 (2008); and Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002) have been fully met and 
complied with since the most recent 
duty-to-assist letter in June 2004.  
The appellant should also be 
notified regarding the criteria for 
rating a disability or establishing 
an effective date should service 
connection be granted. See Dingess 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The veteran should be contacted 
and asked to provide the names and 
locations of all service department 
facilities where he received in-
service treatment for knee and back 
conditions.  The RO should take all 
appropriate steps to secure 
additional service medical and 
personnel records, or alternative 
records for the veteran, to include 
making additional requests to the 
National Personnel Records Center, 
the VA Records Management Center in 
St. Louis, Missouri, and directly 
from the service department, 
including any service facility 
identified by the veteran as a 
place where he received treatment.  
The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) 
(2008) regarding requesting records 
from Federal facilities.  A letter 
should be sent to the veteran 
advising him specifically of the 
possible sources of information or 
evidence that may be helpful to his 
claims.  If no records are found, a 
determination of such should be 
placed in the claims file.

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the appellant and her 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


